Citation Nr: 0433958	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of orthodontic braces (claimed as tense neck, lock 
jaw (possibly TMJ symptoms), headaches, eye strain, 
jumping/twitching muscles, and jaw contractions).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1985 to January 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

At the travel board hearing held before the undersigned 
Veterans Law Judge in May 2004, the Board received additional 
medical evidence from the veteran accompanied by a waiver of 
the RO's right to initial consideration of the new evidence.  
See Board of Veterans' Appeals:  Obtaining Evidence and 
Curing Procedural Defects, 69 Fed. Reg. 53,807 (September 3, 
2004) (to be codified at 38 C.F.R. §§ 19.9, 20.1304(c)).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.

The Board reopens the claim and this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on her part.


FINDINGS OF FACT

1.  By an unappealed December 1998 rating decision, the RO 
found that the veteran's claim for service connection for 
residuals of orthodontic braces (claimed as tense neck, lock 
jaw, headaches, eye fatigue, twitching eye muscles, and jaw 
contractions) was not well-grounded. 

2.  Evidence received subsequent to the December 1998 RO 
rating decision is  so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection of residuals of orthodontic braces.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for residuals of 
orthodontic braces (claimed as tense neck, lock jaw (possibly 
TMJ symptoms), headaches, eye strain, jumping/twitching 
muscles, and jaw contractions) is reopened.  38 U.S.C.A. § 
7105(c) (West 1991); 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (1998); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the VCAA does not serve as a basis to reopen a claim (unless 
new and material evidence is presented), the law does include 
the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in April 2001, the RO advised the veteran of the information 
and evidence necessary to reopen her claim.  The RO further 
advised the veteran of the VCAA, VA's duties under the VCAA, 
and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  

The VCAA notice contained no specific request for the veteran 
to provide any evidence in the veteran's possession that 
pertained to the claim, or something to the effect that the 
veteran give VA everything she had that pertained to her 
claim.  38 C.F.R. § 3.159 (b)(1) (2004).  Nevertheless, VA 
asked the veteran for all the information and evidence 
necessary to reopen the claim.  A generalized request for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  

In further regard to VA's enhanced duty to notify, the Board 
notes that the RO provided the veteran with a copy of the 
October 2001 rating decision and January 2003 Statement of 
the Case (SOC) issued by a Decision Review Officer, which 
together provided the veteran with notice as to the evidence 
necessary to establish service connection for the claimed 
disorder.  The SOC provided the veteran with notice of the 
law and implementing regulations of the VCAA.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.   

Lastly, as previously noted, the veteran was also afforded a 
travel board hearing in May 2004.  The requirements under the 
law as pertains to new and material evidence claims have been 
met, and the Board will proceed with appellate review.  

In the October 2001 rating decision (rating decision on 
appeal), the RO reopened the veteran's claim on the basis 
that new and material evidence had been submitted, but 
confirmed the prior denial on the merits.  The Board notes 
that in Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed 83 
F.3d 1380 (Fed. Cir. 1996), it was determined that the 
statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 established 
a legal duty for the Board to consider new and material 
issues regardless of the RO's actions.  

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  In the instant appeal, the veteran's application to 
reopen her claim of entitlement to service connection for 
residuals of orthodontic braces was initiated in October 
2000.  As such, the new definition of "new and material" 
evidence is not applicable to her claim.  

A review of the claims file reveals that the veteran's 
original claim for service connection of residuals of 
orthodontic was denied as not well-grounded by the RO in a 
December 1998 rating decision.  In a letter dated in March 
1999, the RO advised the veteran of the denial of service 
connection and notified the veteran of her appellate rights.  
The veteran, however, did not appeal the decision within the 
time prescribed and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  

Evidence associated with the claims file prior to the RO's 
December 1998 decision follows.  

The service medical records and private medical records dated 
in 1985 showed that the veteran entered service with 
orthodontic braces.  The service enlistment examination 
report also noted that on examination of the veteran's ocular 
motility, she demonstrated an estimated "10 [degrees of] 
Exo, alternates."  The eye examination further showed that 
the veteran had decreased visual acuity.  On the Medical 
History Report, the veteran indicated that she wore glasses 
and contact lenses.  Records dated in September 1985, October 
1985, July 1987, and April 1993 showed that the veteran 
suffered from bouts of allergic conjunctivitis.  Records 
dated in December 1986, January 1987, January 1988, July 
1988, September 1988, February 1989, August 1989, January 
1993, March 1993, July 1993, and December 1993 noted that the 
veteran's complaints included headaches.  In connection with 
the complaints of headaches, impressions of viral upper 
respiratory infections, somatic complaints, headaches, 
abdominal pains of unknown etiology, mild dehydration, right 
frontal sinusitis, and plantar fasciitis were noted.  

A February 1992 record noted that the veteran's complaints 
included neck pain.  An impression of viral syndrome was 
noted.  An October 1992 record noted that the veteran 
complained of nausea and pain.  It was noted that the veteran 
had four wisdom teeth pulled.  An assessment of dental pain 
was noted.  An April 1993 record noted that the veteran 
complained of a stiff neck and pain in connection with weight 
training.  The assessment was mild muscle strain.  A December 
1993 record noted that an examination revealed mild post 
muscular tenderness in the neck.  The August 1994 separation 
examination report noted no relevant clinical findings.  On 
the Report of Medical History, the veteran reported a 
negative response to the question of whether she ever had or 
had now severe tooth or gum trouble.  The veteran also 
reported a history of frequent or severe headaches that 
occurred when she experienced stress.  

The dental records noted dental treatment.  An August 1993 
record entry noted that the veteran was healing from oral 
surgery without difficulty but she complained of headaches.

The report on an examination conducted in July and August 
1997, prepared by Dr. H.M. (contracted through VA), showed 
that the veteran complained of headaches in association with 
sinusitis and she also complained of migraine headaches in 
general.  The veteran reported a history of eye surgery for 
amblyopia or strabismus.  The physical examination revealed 
that the veteran had braces on both her upper and lower 
teeth.  

The January 1997 Persian Gulf Registry Examination report 
noted that the veteran had good dental repair and that she 
currently had braces on her teeth.  It was further noted that 
she recently had extensive dental work.  

The September 1997 Social and Industrial Survey report noted 
that the veteran complained of frequent migraine headaches.  

An October 1997 psychiatric evaluation report noted that the 
veteran reported that she stopped using Prozac because the 
medication caused migraine headaches.

An April 1998 Holter Report noted that the veteran's 
complaints included jaw pain.  

The RO's December 1998 rating decision shows that the RO 
found that the veteran's claim was not well-grounded on the 
basis that the evidence failed to show a disability for which 
compensation might be established.  The RO maintained that 
the evidence did not show any dental trauma in service.  The 
RO further indicated that the evidence showed that the 
veteran entered service with orthodontic braces and no 
significant dental disability was shown in service.  

Evidence associated with the claims file after the Board's 
December 1998 decision follows.  

A September 13, 2001 letter from Dr. K.C.J. noted that on 
examination of the "TMJ" [temporomandibular joints], both 
of the veteran's jaw joints popped upon opening accompanied 
by pain.  Dr. K.C.J. reported that the veteran had been in 
orthodontic appliances for approximately six to seven years 
without follow-up.  Dr. K.C.J. indicated that the midlines of 
the veteran's upper and lower teeth did not coincide and that 
the veteran had bruxism or grinding of the teeth.  Dr. K.C.J. 
further noted that the veteran had generalized "'redness'" 
of the gums.  Dr. K.C.J. recommended removal of all the 
current braces followed with a hygiene cleaning.  Then, Dr. 
K.C.J. recommended new braces on both the veteran's upper and 
lower arches to address severe space closure and proper 
function and alignment.  

A September 13, 2001 letter from Dr. K.C.J. noted that on 
examination of the "TMJ" [temporomandibular joints], there 
was a reciprocal pop on the left and right side with 
significant joint and/or muscular tenderness.  Dr. K.C.J. 
noted the same clinical findings and recommendations as 
reported in her other letter of the same date.   

In a June 2002 statement, the veteran reported that the 
orthodontic braces she wore upon her entry into service were 
removed in 1987 and she had new braces put on in 1993.  The 
veteran explained that she needed dental treatment to remedy 
the problems associated with her orthodontics.  

The claims file indicates that the veteran canceled VA 
examinations scheduled in conjunction with her claim on 
September 18, 2002 and October 2, 2002.  

In the veteran's Substantive Appeal, she explained that she 
canceled the September 2002 VA examination because it 
conflicted with scheduled out-of-state surgery.  The veteran 
indicated that her service representative was able to get the 
VA examination rescheduled for in October 2002, but she was 
unable to attend this appointment because she was still 
recuperating from the surgery.    

VA treatment records dated from June 2000 to September 2003 
included a July 2002 record that noted that the veteran's 
complaints included headaches.  An assessment of chronic 
anemia was noted.  An April 2003 record noted that the 
veteran presently wore braces and had bleeding gums.  A 
September 2003 record indicated that the veteran received 
treatment for her orthotics.  

Records dated from August 2002 to February 2003 from Drs. 
A.S. and V.S. included an August 2002 record that noted that 
the veteran denied the presence of eye problems and 
headaches.  

Records dated from October 2002 to July 2003 from Drs. M.K. 
and V.S. included a July 2003 record that noted that the 
veteran's complaints included headaches.  A diagnosis of iron 
deficiency anemia was noted.  

At the travel board hearing, the veteran presented testimony 
similar to comments previously made in statements of record 
noted above.  In addition, the veteran testified that the 
period between when she initially had her braces removed in 
1987 and when she had the braces replaced in 1993, she 
experienced no problems.  The veteran testified that when new 
braces were placed on her teeth in 1993 she began to 
experience problems with her jaw (locking) and she began to 
experience headaches.  The veteran also further clarified why 
she was unable to attend the VA examinations scheduled in 
conjunction with her appeal, and she expressed her 
willingness to report for an examination should one be 
scheduled.  Lastly, the veteran indicated that the braces 
placed on her teeth in 1993 were removed six months prior but 
she still experienced problems with her TMJ and she continued 
to suffer from headaches.  

The basis for the December 1998 denial was that the veteran 
failed to establish the elements required for establishing 
service connection for a disability.  38 C.F.R. § 3.303 
(2004).  The pre-December 1998 evidence did not include 
competent medical evidence that the veteran had an underlying 
current disability for which compensation benefits could be 
paid.  Evidence submitted since the December 1998 decision 
include Dr. K.C.J.'s September 2001 letters which show that 
the veteran has some dysfunction associated with her TMJ.  
Thus, the evidence shows that at least one of the veteran's 
claimed residuals of orthodontic braces has been clinically 
demonstrated on medical examination.  The Board finds that 
this evidence is significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2001).  Accordingly, having determined that new and 
material evidence has been submitted, the claim is reopened.  
The Board, however, must develop the case prior to 
considering the claim on the merits.  




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of 
orthodontic braces (claimed as tense neck, lock jaw (possibly 
TMJ symptoms), headaches, eye strain, jumping/twitching 
muscles, and jaw contractions) is reopened, and to this 
extent the claim is granted.


REMAND

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded an 
examination by an appropriate 
specialist(s).  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder should 
be given to the examiner(s) for review in 
conjunction with the examination.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and offer comments and an 
opinion as to the following:  Is it at 
least as likely as not that any of the 
veteran's claimed symptoms ((1) tense 
neck; (2) lock jaw, jaw contractions 
(possibly TMJ symptoms); (3) headaches; 
(4) eye strain; (5) jumping/twitching 
muscles) were caused by orthodontic 
braces?   

2.  Thereafter, the veteran's claim 
should be readjudicated on the merits 
with consideration of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response by the veteran and 
her representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



